Citation Nr: 0606436	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  00-12 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for sclerosing cholangitis, 
on a direct basis or as secondary to herbicide exposure.   


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


REMAND

The veteran had active military service from January 1974 to 
December 1975.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decisions rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran's claims file contains a March 1999 letter from 
the Social Security Administration (SSA) that indicates the 
veteran was granted entitlement to disability benefits from 
that agency.  Medical records from SSA pertaining to any 
original or continuing award of disability benefits should be 
requested and associated with the claims file.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  If no 
records can be found, indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  Readjudicate the veteran's claim for 
entitlement to service connection for 
sclerosing cholangitis, on a direct basis 
or as secondary to herbicide exposure.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran.  The SSOC must contain 
notice of all relevant actions taken on 
the claim since November 2005.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


